PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/418,303
Filing Date: 27 Jan 2017
Appellant(s): Starry, Inc.



__________________
Houston, Grant
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/08/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/08/2021 from which the appeal is taken is being maintained by the examiner. 
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 3, 6 - 7, 11-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130230325 A1) in view of McPartlin (US 20140002187 A1).
Claims 4, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of McPartlin as applied to claim 1 and 11 above, in view of Thomas (US 20160119038 A1).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of McPartlin as applied to claim 1 and 11 above, in view of Deenoo (US 20160192433 A1).

(2) Response to Argument

Introduction: there are five, related, United States applications, having the same provisional application, 62287605: 

1) Application Number 15418256: Appeal Brief filed 01/10/2022.

2) Application Number 15418291: Appeal Brief filed 11/06/2020.

3) Application Number 15418317: Appeal Brief filed 04/27/2022.

4) Application Number 15418278: The applicant had amended the claims, placing the disclosed invention into the independent claims. The applicant had not argued that, phase array antennas, of the invention, are not prior art. In addition, the office action had stated, on page 2, of the Notice of Allowance, mailed 04/06/2020, under the heading “Reason for Allowance”, lines 3-4: prior art Fujita at Fig. 1: elements 10 and 20; paragraph [0045], shows and discloses transmit phased array antenna and receive phased array antenna.

5) Application Number 15418303: this instant appeal. Appeal Brief filed 03/08/2022.

6) There is also PCT/US17/15323: the feedback provided in International applications, available in Global Dossier, provide the rejections, of the claims, by their respective offices.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Item 3 states: Resolving the level of ordinary skill in the pertinent art. Much of what is attributed to secondary references, would be what a skilled artisan would have the knowledge of. Therefore, if further fact finding determines that, the claimed invention, would have been obvious, over the base reference only, or fewer references, this would not constitute new grounds of rejection, since the art and how it is applied, remains the same. 
 Item 4 states: Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The invention’s disclosure, on page 5 of the specification, regarding the engineering drawings, states:
FIGS. 10A-10B are perspective views showing exemplary patch antenna arrays for the EHF module of the endpoint node;
FIG. 11A shows another example of a patch antenna array for the EHF module of the endpoint node;
FIG. 11B is a cross-sectional view of a patch antenna for the EHF module;
FIGS. 12A-12B show different feeding techniques for the patch antenna arrays at the endpoint node;
FIG. 13 shows a combined feeding technique for the patch antenna arrays at the endpoint node;
FIGS. 14A-14B are schematic drawings illustrating techniques for coupling patch antenna arrays at the multiple dwelling unit endpoint node.
These patch antenna arrays are the same technology that, the base reference utilizes.
Invention’s specification, page 13: [0082] FIG. 3B is a diagram of the enclosure mechanical arrangement of an exemplary MDN. The MDN includes similar components to the subscriber node 104. In particular, FIG. 3B depicts an EHF module 310 for the MDNa-1 with a number of patch array antennas 320 for high frequency communication with the aggregation node 102. These antennas are not actively steered, but a couple of separate patch array antennas are connected in parallel to increase gain, in this specific embodiment. In other embodiments, however, mechanically or electrically steered antennas are used.
As seen above, the invention utilizes mechanically or electrically steered antennas, interchangeably.
The base reference utilizes mechanically steered antennas. 
The invention explains, specification, page 16: [0094] The EHF module 426 performs frequency conversions between WiFi/IF frequencies and high frequencies and communicates with the aggregation node 102 at the high frequencies. An optional motor unit 428 is used to rotate the EHF module 426 so that patch array antennas associated with the EHF module 426 can be aligned for communicating with the aggregation node 102. Specifically, the motor unit 428 rotates the EHF module 426 around the vertical axis or in an azimuth direction and further tips the EHF module 426 around a horizontal axis or in the elevation direction. This movement allows the patch array antennas of the EHF module 426 to be pointed at the phased array antenna system 103 of the aggregation node 102.
As seen above the invention utilizes both patch array antennas and phased array antenna system, together. The reason is that, the Electro-Magnetic EM wave that, leaves either array antennas, can be received by the other. 
The invention explains, specification, page 25: [0155] FIG. 10A shows a first embodiment. Here, two 16×16 dual polarized serially fed patch array antennas 1010, 1012, on respective circuit boards, are placed side by side. The antenna module 810 also includes the GPS antenna 950.
As seen above patch array antennas have individual elements, and in the example provided by the invention, 16 elements × elements 16 are utilized. 
The invention explains, specification, page 8: [0062] Each endpoint node 104 communicates with the aggregation node 102 by means of an electronic assembly or system that provides a wireless ISP (internet service provider) handoff at the premises where the endpoint node 104 is installed. The endpoint node 104 is a residential or business fixed wireless endpoint that communicates with the aggregation node 102 via high frequency network (i.e., using high frequency communication links/radios). In some embodiments, the high frequency network operates between 10 and 300 GHz, or more commonly between about 20 and 60 GHz.
As seen above, the high frequency network operates between 10 and 300 GHz, or more commonly between about 20 and 60 GHz.
The base reference also utilizes the 60 GHz band.
The invention explains, specification, pages 29 and 34: [0182] Considering the transmission side/path, data to be transmitted (e.g., data from a fiber coaxial backhaul) is provided to two 4-port mu-MIMO WiFi chipsets 1810a, 1810b. These chipsets are implemented on a modem board at the SH modem block 1702. [0205] 5) ETH Switch 1912 is coupled to fiber optic or copper networking cables via small form factor pluggable transceivers (SPF).
The base reference also utilizes fiber backhaul and fiber optic.
The invention utilizes WiFi both at the transmitter and the receiver. This is also the case in the base reference: [0051] In an exemplary embodiment, the ONU 18 may further include a WiFi component. [0037] Once signals reach the in-home network router 38, the signals may be retransmitted wirelessly such as through a WIFI.
Fig. 1A of the invention, summarizes the inventive concept:

    PNG
    media_image2.png
    647
    784
    media_image2.png
    Greyscale

The base reference, Chow, teaches:

    PNG
    media_image3.png
    453
    600
    media_image3.png
    Greyscale

The only difference is that, in Chow, the elements 20(1), 20(2), …, 20(n) would need to be collocated. This is the only modification that is needed, to have the architecture of the prior art, match the invention.
Chow teaches [0032] The subscriber units 13(1)-13(N) may be residential houses, multi-dwelling units, commercial properties, or the like. [0033] the antennas 20 may be associated with utility poles or other existing utility structures as desired. [0034] 60 GHz band can be used for unlicensed short range, 1.7 km, data links. [0041] antenna 20 may be a patch antenna array. [0042] antenna 20 may be a beam forming or beam steering antenna. Auto-alignment algorithms may be implemented in a Digital Signal Processing DSP module, e.g., DSP 56, or an integrated DSP sub-module. [0045] average length of wireless link 32 will be approximately twenty meters or less, a viable signal may be sent at distances of over one hundred meters. Claim 7, beam steering circuitry configured to direct transmitted EHF downlink signals to an antenna at the proximate subscriber unit.
As seen above, in [0032] The subscriber units 13(1)-13(N) may be multi-dwelling units. In this case, the elements 20(1), 20(2), …, 20(n) would need to be collocated. Since the multi-dwelling units, would be in a single building. Furthermore, in [0033] the antennas 20 may be associated with utility poles or other existing utility structures. Therefore, all antennas would be collocated, on a utility pole or other existing utility structure, associated with the single building. In [0041], antenna 20 may be a patch antenna array; which is the same as, an embodiment of, the invention. In [0042], antenna 20 may be a beam forming or beam steering antenna. Auto-alignment algorithms may be implemented in a DSP module, e.g., DSP 56, or an integrated DSP sub-module; this teaching hints at electronic beam forming or beam steering, since a Digital Signal Processing DSP module, is being utilized. In [0045], average length of wireless link 32 will be approximately twenty meters or less, a viable signal may be sent at distances of over one hundred meters; which is the same range as the invention. In Claim 7, beam steering circuitry configured to direct transmitted EHF downlink signals to an antenna at the proximate subscriber unit; which explicitly utilizes beam steering circuitry; which is associated with electronic steering.
As seen above, the base reference, matches all of the concepts, of the disclosed invention. 

A. Claims 1,3, 6-7, 11-15, 18 and 20 are patentable under 35 U.S.C. 103 over Chow in view of McPartlin. (see pages 5-7)
Summary of the appellant’s remarks:
Chow’s Figs. 1, 3 and 5, as well as paragraphs [0049] and [0051] as teaching various features of claim 1.
Chow does not teach certain features such as 802.11 WiFi standard, a mixer, local oscillator and power amplifier, and cited McPartlin’s paragraphs [0037], [0058]-[0059] and [0063] for teaching these missing features.
Disagrees: it would have been obvious to combine McPartlin with Chow, thus extending the WiFi technology of Chow with 802.11 chipsets in the routers of McPartlin, with a motivation to use the latest available WiFi technologies.
Chow in view of McPartlin teaches: transmitting information over a high frequency communications link over an individual spatial stream signal citing to Chow’s Fig. 1, wireless link 32, and also over high frequency communications links over multiple spatial stream signals, citing to multiple wireless links 32, 32D, 32U in Chow.
A modification would still be required to combine Chow’s various high frequency communication links 32 into one high frequency communications link serving various subscriber units 13, and concluded that this modification of Chow would have been obvious, with a possible motivation that integrating all of Chow’s antennas into one may reduce hardware, installation tasks and service costs.
Disagrees with: rationales for combining Chow with McPartlin, and for further modifying Chow, by combining the various individual links into a single link. the combined teachings of Chow and McPartlin do not result in claim 1.
Chow teaches optical network units ONUs for high bandwidth connectivity in a fiber optic network, in which a subscriber module includes an ONU, street node, wireless link and subscriber hardware. Chow: Abstract, para. [0037] and Fig. 3. Each ONU is coupled to a central office of a fiber network via a fiber cable, and to one subscriber unit via a wireless link at an extremely high frequency EHF. Chow: Abstract, para. [0031] and Figs. 1-2. Optical-electrical converter, frequency conversion circuits and wireless transceiver are provided in the ONU. Chow: para. [0038]-[0039].
McPartlin teaches a system for integrating functional components of front-end modules for wireless radios, which are used in 802.11ac-compliant devices.  Front-end module components are integrated on a single die or chip. McPartlin: Abstract, para. [0006].

Response:

	WiFi technology, utilized by both Chow and the invention, is a commercial term, which refers to the technical specification, of 802.11 chipsets. 
	This equivalence of WiFi and 802.11 is known by a person having ordinary skill, in this art.
	If further fact finding, determines that, the claims are obvious, over the base reference only, this would not constitute new grounds of rejection; since the art, and how the art is applied, remains the same. 
	
	Fig. 1A of the invention, summarizes the inventive concept:

    PNG
    media_image2.png
    647
    784
    media_image2.png
    Greyscale

The base reference, Chow, teaches:

    PNG
    media_image3.png
    453
    600
    media_image3.png
    Greyscale

The only difference is that, in Chow, the elements 20(1), 20(2), …, 20(n) would need to be collocated. This is the only modification that is needed, to have the architecture of the prior art, match the invention.
Chow teaches [0032] The subscriber units 13(1)-13(N) may be residential houses, multi-dwelling units, commercial properties, or the like. [0033] the antennas 20 may be associated with utility poles or other existing utility structures as desired. [0034] 60 GHz band can be used for unlicensed short range, 1.7 km, data links. [0041] antenna 20 may be a patch antenna array. [0042] antenna 20 may be a beam forming or beam steering antenna. Auto-alignment algorithms may be implemented in a Digital Signal Processing DSP module, e.g., DSP 56, or an integrated DSP sub-module. [0045] average length of wireless link 32 will be approximately twenty meters or less, a viable signal may be sent at distances of over one hundred meters. Claim 7, beam steering circuitry configured to direct transmitted EHF downlink signals to an antenna at the proximate subscriber unit.
As seen above, in [0032] The subscriber units 13(1)-13(N) may be multi-dwelling units. In this case, the elements 20(1), 20(2), …, 20(n) would need to be collocated. Since the multi-dwelling units, would be in a single building. Furthermore, in [0033] the antennas 20 may be associated with utility poles or other existing utility structures. Therefore, all antennas would be collocated, on a utility pole or other existing utility structure, associated with the single building. In [0041], antenna 20 may be a patch antenna array; which is the same as, an embodiment of, the invention. In [0042], antenna 20 may be a beam forming or beam steering antenna. Auto-alignment algorithms may be implemented in a DSP module, e.g., DSP 56, or an integrated DSP sub-module; this teaching hints at electronic beam forming or beam steering, since a Digital Signal Processing DSP module, is being utilized. In [0045], average length of wireless link 32 will be approximately twenty meters or less, a viable signal may be sent at distances of over one hundred meters; which is the same range as the invention. In Claim 7, beam steering circuitry configured to direct transmitted EHF downlink signals to an antenna at the proximate subscriber unit; which explicitly utilizes beam steering circuitry; which is associated with electronic steering.
As seen above, the base reference, matches all of the concepts, of the disclosed invention. 

A. Chow's cited teaching and FOA’s proposed modification (see pages 7-11)
Summary of the appellant’s remarks:
Aside from not teaching the features identified by cross-outs, e.g., relating to signal frequency range of 5-6 GHz, 802.11 radio chipset, mixers, amplifiers and local oscillator signals for upconverting multiple spatial stream signals, Chow also does not teach other features in claim 1.
Disagrees: Chow teaches: a method for transmitting information over a high frequency communications link, the method comprising encoding the information as four first multiple spatial stream signals in a 5 to 6 GHz band... generated by an 802.11 radio chipset, except for the cross-out features, citing to multiple wireless links 32, 32D, .... 32U, and an ONU 18 in Chow’s Fig. 1 and paragraph [0051].
In Chow’s system, each ONU or street node communicates with its corresponding subscriber unit over one wireless link. Chow: Figs. 1-3, para. [0037]. Although there are many wireless links connecting different ONUs to their respective subscriber units, each wireless link is still a one-to-one link between one ONU and one subscriber unit.
Disagrees: Chow teaches a method of transmission over a high frequency communication link, and that this method includes encoding information as four first multi spatial stream signals, and transmitting these signals on four separate lines to four first block up converters, as provided in claim 1.
Modification of Chow is required, i.e., beyond the combined teachings of Chow and McPartlin; namely, a need to combine the many wireless links of Chow into a single link, with a proposed motivation of integration of all antennas 20(1) - 20(n) into one antenna, thus reducing hardware, installation tasks and service costs, further stating that some of the antennas would have already been co-located on the same light pole.
This proposed modification would not result in any reduced costs, and causes operational problems such as reduced signal strengths for some subscribers. The cost for an advanced antenna capable of handling multiple signals from different subscribers at different locations would be much higher than that of the antennas in Chow designed for handling one wireless link with one subscriber, and the complexities involved in proper processing of additional signals from different customers and directions.
Combining all antennas into one antenna will cause reduced signal strengths for some subscribers who are farther away from the modified antenna location. Chow’s Fig. 9, shows received signal strength as a function of distance from different antennas. For subscriber 22F, the signal received from its own ONU antenna 20F, 10 meters away, via its main wireless link 32 is strong. Interfering signals from other antennas that are farther away, e.g., 22C, 20D and 22E, about 35-140 meters away, are reduced.
If all ONU antennas in Chow were to be replaced by a single antenna at one location, it would lead to reduced signal strengths for some subscribers, and other operational problems such as increased signal interference. The proposed modification of Chow’ s antenna system is  not suitable or desirable for Chow, and not obvious.
Modification requires replacing Chow’s individual wireless links between ONUs and respective subscriber premises, by a single wireless link communicating with many subscriber premises at different locations. This requires a reconstruction and redesign of the components in Chow, as well as a change in the basic configuration under which Chow’s system was designed to operate. If such substantial redesign is required, the teachings of the references would not be sufficient to render the claims prima facie obvious. The proposed modification is insufficient to establish a prima facie case of obviousness.
Proposed motivation of combining all antennas into one to reduce hardware, installation and service costs, is speculation, and is a hindsight reconstruction. There is no objective reason or sound logical basis to modify Chow’s wireless links, the statement that such a modification would be obvious, is insufficient to establish prima facie obviousness regarding claim 1.
Chow does not teach a high frequency wireless link for transmitting four first multi spatial stream signals, other features in claim 1 relating to these four first multi spatial stream signals are not taught by Chow.
Features in claim 1 involving four second multi spatial stream signals and corresponding second components.
Disagrees: Chow’s component 42 in Fig. 3 as teaching the feature in claim 1: transmitting the four first multi spatial stream signals on four separate lines to four first block up converters; and component 58A in Fig. 5 for teaching: in the four first block up converters, at least four mixers mix the four first multi spatial stream signals with local oscillator signals upconverting the four first multi spatial stream signals to a frequency range of 10 GHz to 300 GHz.
Referring to Fig. 3, Chow teaches that an optical network unit ONU 18 includes digital and/or electrical circuitry 42 which is configured to condition the electrical signals, perform any frequency conversion thereon as needed, and/or provide any desired digital signal processing, which also converts extremely high frequency uplink signals to an intermediate frequency electrical uplink signal or electrical downlink signal to a desired EHF range. Chow: para. [0039].
Digital and/or electrical circuitry 42 in Chow is designed for a one-to-one communication link between one ONU node and its corresponding subscriber unit. Chow does not provide a high frequency communications link for transmitting several multi spatial stream signals.  The cited portion of Chow does not teach the specific features in claim 1, relating to transmitting four first multi spatial stream signals on four separate lines to four first block up converters.
Chow’s Fig. 5 shows a subscriber module in an ONU 18, and component 58A is a 60 GHz frequency up-converter in a wireless transceiver for converting electrical downlink signals from baseband DSP 56 to approximately 60 GHz wireless downlink signal. Chow: para. [0041]. Chow’s Fig. 5 does not teach a subscriber module that includes four up-converters for converting four multi spatial stream signals to a frequency range of 10 GHz to 300 GHz, as provided in claim 1.
Regarding the number of upconverters, Office stated that Chow shows one upconverter for maintaining the high frequency link to the subscriber module, and also shows multiple subscriber modules. Office concluded that there will be multiple upconverters for maintaining the high frequency links to each of the subscriber modules.
It takes the number of subscriber modules and upconverters, without considering the specifics in claim 1, or in Chow’s system.  Chow showing a number of subscriber modules and upconverters.  In Chow, these different upconverters are associated with many different wireless links between a number of ONUs and respective subscriber modules. This is different from claim 1, which provides that the four first and second block up converters are used for frequency conversions for one wireless link.
Disagrees: Chow teaches: amplifying the upconverted four first multiple spatial stream signals in four first parallel amplifiers, except for the cross-out features.
Chow does not teach any one wireless link handling several multi spatial stream signals, others features in claim 1 involving four first multi spatial stream signals are not taught by Chow. the entire clause quoted above is not taught by Chow, and not just amplifying and amplifiers.
Chow does not teach the above features, and the proposed modification of Chow is not correct, the combined teachings of Chow and McPartlin do not result in all the features of claim 1.

Response:

	The features, signal frequency range of 5-6 GHz, 802.11 radio chipset, mixers, amplifiers and local oscillator signals for upconverting; are from the technical specification of 802.11 chipsets. 
WiFi technology, utilized by both Chow and the invention, is a commercial term, which refers to the technical specification of 802.11 chipsets. 
	This equivalence of WiFi and 802.11 is known by a person having ordinary skill, in this art.

	Chow shows one up converter for maintaining the high frequency link to the subscriber module. Chow also shows multiple subscriber modules. Therefore, there will be multiple up converters for maintaining the high frequency links to each of the subscriber modules, in the plurality of subscriber modules. These would account for as many separate lines, block upconvertors, etc., as there are subscriber modules, and as many as may be needed, e.g. four, five, or more, or less.
	For the engineering solution, wherein, these up converters are collocated, they may be integrated and fewer number of up converters, may be needed. The exact number needed, would be determined, by experimentation. The exact number, claimed in the invention’s claims would fall within the range, experimented with, by a skilled artisan.
	Regarding, different multi-spatial stream signals from the same 802.11 radio chipset - this is in the 802.11 radio chipset industry standard; and, a prior art reference, to this effect, was provided, in the Official Action. The applicant’s invention’s disclosure also states that, commodity, i.e., off the shelf, 802.11 radio chipsets, are utilized, in the invention.
	The appellant continues to utilize the prefix multi, as a stand-alone term. Even though, in the mappings regarding claim listings, the word multiple was indicated, to the applicant. 
Regarding multiple spatial stream signals:
The base reference, Chow, teaches:

    PNG
    media_image3.png
    453
    600
    media_image3.png
    Greyscale

	As seen above, each one of the links 32, e.g. 32D or 32U, represents a spatial stream signal. Together, they represent multiple spatial stream signals.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Detailed explanation regarding the knowledge, which was within the level of ordinary skill, prior to the effective filing date, of the invention, was provided, in the Official Actions, in the form of what the prior art, discloses. This includes the extensive list of relevant prior art, in the conclusion sections, of all related applications. 

	The Aggregation Node, of the invention, is shown below:

    PNG
    media_image4.png
    343
    418
    media_image4.png
    Greyscale

Which is equivalent to the integration of the following structure, of Chow:

    PNG
    media_image5.png
    359
    282
    media_image5.png
    Greyscale


The WiFi chipsets, at the receivers, of the invention, are disclosed by Chow:
[0037] FIG. 3 illustrates an exemplary ONU 18 (also sometimes referred to herein as a street node 18), wireless link 32, and the subscriber hardware 34, collectively subscriber module 35. The subscriber hardware 34 may include the subscriber antenna 22, a wireless transceiver 36, and an in-home network router 38. The wireless transceiver 36 is a mm-wave wireless transceiver. Once signals reach the in-home network router 38, the signals may be retransmitted wirelessly such as through a WIFI, BLUETOOTH or other system.

The WiFi chipsets, at the transmitters, of the invention, are also disclosed, in a different embodiment, of Chow:
[0051] In an exemplary embodiment, the ONU 18 may further include a WiFi component that may be used as a backup communication link in the event that weather or other transient event interferes with the wireless link 32. Circuitry may be provided that detects the status and condition of the wireless link 32 and activates the WIFI component accordingly.
	Since Chow already discloses utilization of WiFi chipsets, at the transmitters, in a different embodiment; it would have been obvious to try this solution, to arrive at the claimed invention. 

Figure 5 of Chow, shows:

    PNG
    media_image6.png
    348
    656
    media_image6.png
    Greyscale

Which is equivalent to Figure 29 of the invention:

    PNG
    media_image7.png
    414
    953
    media_image7.png
    Greyscale

	Each one of the Figure 29: elements 2318a Tx Antenna Array, individual elements, of the invention, is equivalent to the antennas 20(1), 20 (2), … , 20 (n), of Chow, with each including a “High Frequency Transmission” shown in Figure 5: element 58A, of Chow. 

Regarding upconverted to the 10 GHz to 300 GHz band:
As shown in Figure 5:58A, of Chow; upconversion to the 60 GHz band is disclosed, which falls within the 10 GHz to 300 GHz band, and therefore, meets this feature. Additional frequency bands are also disclosed by Chow. 

McPartlin is utilized as evidence that, the individual components, in the claimed invention, are known in the art: 
McPartlin teaches e.g. ([0037] emerging IEEE 802.11ac standard is a wireless computer networking standard which provides high throughput WLAN's below 6 GHz, what is commonly referred to as the 5 GHz band. This specification enables multi-station WLAN throughput of at least 1 Gigabit per second and a maximum single link throughput of at least 500 megabits per second, 500 Mbit/s. 802.11 ac chipsets are applicable in WiFi routers and consumer electronics, as well as in low-power 802.11ac technology for smartphone application processors. 802.11ac technology provides one or more of the following technological advances, over previous standards: Wider channel bandwidths, e.g., 80 MHz and 160 MHz channel bandwidths vs. 40 MHz maximum in 802.11n; more MIMO spatial streams, e.g., support for up to 8 spatial streams vs. 4 in 802.11n; multi-user MIMO, and high-density modulation, up to 256 QAM. Such advances allow for simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files, wireless display, large campus/auditorium deployments, and manufacturing floor automation, based on single-link and multi-station enhancements. [0058] signal provided from the LNA 206 to a mixer 208, and further to an analog to digital converter ADC 210. The mixer 208 is a nonlinear electrical circuit that converts the received RF signal to an intermediate frequency for processing by a baseband module. The mixer 208 may be configured to create new frequencies from two signals applied to it, such as the received RF signal, and a signal from a phase-locked loop PLL module 226, such as a signal generated by a local oscillator that operates in connection with the PLL 226. The ADC 210 may be desirable for converting the received RF signal to a digital signal for baseband processing. [0059] When the switch 202 is placed in a transmit mode of operation, a path is enabled between the antenna and a transceiver portion of the RF module 220. A signal is provided to the RF module via the digital control interface 228, such as, from a baseband processor or other module. Signal is provided to a digital to analog converter DAC 218, which serves to convert the received signal to an analog signal for transmission by the RF module. The converted analog signal may be passed to a mixer module 216 and further to a power amplifier module 214, which amplifies the signal to be transmitted. The power amplifier PA module 214 is described in FIGS. 3A and 3B. The signal is transmitted by the RF module 220 using the antenna 295. [0063] power amplifier module).
As seen above, the WiFi chipsets, at the transmitters, support for 8 spatial streams (which maps to 8 spatial streams of the claims), mixers, local oscillators and power amplifiers, of the invention, are all disclosed.
If further fact finding determines that, the disclosure by McPartlin is to be utilized as evidence, of the knowledge of a person having ordinary skill in the art, and the claimed invention is obvious in light of the primary reference, this would not constitute new grounds of rejection, since the art and how the prior art is applied, remains the same. 

A. McPartlin’s teaching (see pages 11-12)
Summary of the appellant’s remarks:
McPartlin’s paragraphs [0037], [0058]-[0059] and [0063] were cited.
McPartlin’s paragraph [0037] was cited for teaching the IEEE 802.11ac standard and various characteristics, with paragraphs [0058]-[0059] and [0063] teaching other features.
McPartlin’s paragraphs [0058]-[0059] mention a mixer that converts a received RF signal to an intermediate frequency for processing by a baseband module, and that the mixer may create new frequencies from the RF signal and a signal from a local oscillator. During transmit mode of operation, a signal is provided to a digital to analog converter for transmission by the RF module, and may also be passed to a mixer and power amplifier described in paragraph [0063].
McPartlin describes the functions of a mixer, local oscillator and power amplifier in the example of a RF module, there is no teaching regarding the specific features recited in claim 1, including the components for transmitting the four multi spatial stream signals.
The scope and content of the applied reference do not match claim 1.

Response:

	McPartlin is utilized as evidence that, the individual components, in the claimed invention, are known in the art: 
McPartlin teaches e.g. ([0037] emerging IEEE 802.11ac standard is a wireless computer networking standard which provides high throughput WLAN's below 6 GHz, what is commonly referred to as the 5 GHz band. This specification enables multi-station WLAN throughput of at least 1 Gigabit per second and a maximum single link throughput of at least 500 megabits per second, 500 Mbit/s. 802.11 ac chipsets are applicable in WiFi routers and consumer electronics, as well as in low-power 802.11ac technology for smartphone application processors. 802.11ac technology provides one or more of the following technological advances, over previous standards: Wider channel bandwidths, e.g., 80 MHz and 160 MHz channel bandwidths vs. 40 MHz maximum in 802.11n; more MIMO spatial streams, e.g., support for up to 8 spatial streams vs. 4 in 802.11n; multi-user MIMO, and high-density modulation, up to 256 QAM. Such advances allow for simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files, wireless display, large campus/auditorium deployments, and manufacturing floor automation, based on single-link and multi-station enhancements. [0058] signal provided from the LNA 206 to a mixer 208, and further to an analog to digital converter ADC 210. The mixer 208 is a nonlinear electrical circuit that converts the received RF signal to an intermediate frequency for processing by a baseband module. The mixer 208 may be configured to create new frequencies from two signals applied to it, such as the received RF signal, and a signal from a phase-locked loop PLL module 226, such as a signal generated by a local oscillator that operates in connection with the PLL 226. The ADC 210 may be desirable for converting the received RF signal to a digital signal for baseband processing. [0059] When the switch 202 is placed in a transmit mode of operation, a path is enabled between the antenna and a transceiver portion of the RF module 220. A signal is provided to the RF module via the digital control interface 228, such as, from a baseband processor or other module. Signal is provided to a digital to analog converter DAC 218, which serves to convert the received signal to an analog signal for transmission by the RF module. The converted analog signal may be passed to a mixer module 216 and further to a power amplifier module 214, which amplifies the signal to be transmitted. The power amplifier PA module 214 is described in FIGS. 3A and 3B. The signal is transmitted by the RF module 220 using the antenna 295. [0063] power amplifier module).
As seen above, the WiFi chipsets, at the transmitters, support for 8 spatial streams (which maps to twice the four multi spatial stream signals, of the claims, discussed in the appellant’s remarks), mixer, local oscillator and power amplifier, of the invention, are all disclosed.
If further fact finding determines that, the disclosure by McPartlin is to be utilized as evidence, of the knowledge of a person having ordinary skill in the art, in the WiFi field, and that, the claimed invention is obvious in light of the primary reference, this would not constitute new grounds of rejection, since the art and how the prior art is applied, remains the same. 

A. No Motivation to Combine Chow and McPartlin (see pages 12-14)
Summary of the appellant’s remarks:
McPartlin teaches a method of producing RF front-end modules with integrated functional components, with some examples of components integrated on a single chip. McPartlin: Abstract.
Disagree: it would have been obvious to combine McPartlin with Chow to extend Chow’s WiFi technology with 802.11ac chipsets, with a motivation to use the latest available WiFi technologies.
Using the latest WiFi technology is not a sufficient motivation to modify existing systems in the field, because  other factors such as costs, ease of operation, service needs, market demands, will have to be considered.
In Chow’s fiber-optics network, the wireless links between ONUs and respective subscriber units are used to avoid the need to bury fiber-optic cables on subscribers’ properties. There is not a demand for these individual wireless links, since optical fiber connections to subscriber premises are common. In rural regions where there are a limited number of subscribers, the cost involved works against modifying functioning systems such as Chow’s.
McPartlin combined with Chow, does not  result in all the features of claim 1.  features recited in claim 1 are not taught in Chow.  McPartlin does not teach the features as provided in claim 1.
Combining Chow and McPartlin starts with the features of claim 1, followed by crossing out terms not found in Chow, and combining with McPartlin based on its mention of the cross-out terms. Such selective use of McPartlin’s words to fill in the blanks left by Chow, is hindsight based on the teaching of claim 1, and not of being motivated to use the latest available WiFi technologies in Chow.
Claim 11 provides a wireless node, with features similar to those in the method claim 1. Since the grounds for rejecting claim 11 are the same as for claim 1, the arguments presented for claim 1 also apply to claim 11.
Claim 11 stands or falls with claim 1. 
Claims 1 and 11 are patentable over the combination of Chow and McPartlin.
Claims 3, 6-7 depend from claim 1, and claims 12-15, 18 and 20 depend from claim 11, these claims are also patentable over Chow and McPartlin.
Claims 3, 6-7 stand or fall with claim 1. Claims 12-15, 18 and 20 stand or fall claim with 11. 

Response:

	The same as in the invention, Chow discloses WiFi at both the transmitter and the receiver. 
	Examples of rationales that support a conclusion of obviousness include:
	Simple substitution of one known element for another to obtain predictable results:
	The known element of, 802.11 chipsets utilized in WiFi electronics of, McPartlin has been substituted for another known element of WiFi, of Chow, to obtain predictable results, of continuing to utilize WiFi technology. 

	Chow’s fiber optics network, has the same architecture, and principle of operation, as that of, the disclosed invention. 

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made (for AIA  - prior to the effective filing date of the invention), and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Detailed explanation regarding the knowledge, which was within the level of ordinary skill, prior to the effective filing date, of the invention, was provided, in the Official Actions, in the form of what the prior art, discloses. This includes the extensive list of relevant prior art, provided in the conclusion sections, of all related applications. 

B. Claims 4, 9-10 and 19 are patentable under 35 U.S.C. 103 over a combination of Chow, McPartlin and Thomas. (see pages 14-15)

Summary of the appellant’s remarks:
Claims 4, 9-10 and 19 stand or fall with claims 1 and 11. 
Response:
The response, regarding claims 4, 9-10 and 19 stand or fall with claims 1 and 11; is the same as the response regarding claims 1 and 11. 

B. No motivation to combine Thomas with Chow and McPartlin. (see pages 15-17)

Summary of the appellant’s remarks:
There is no motivation to combine Thomas with Chow and McPartlin, by modifying Chow's individual antennas to a more complicated phased array antenna system, because the system environments are different between Thomas and Chow, and the problem solved by Thomas is irrelevant to Chow.
Chow teaches optical network units ONUs in a fiber optic network, with ONUs coupled to respective subscriber units via wireless links. Chow: Abstract, para. [0031] and Figs. 1-2.
The purpose of Chow’s wireless link is different from that in Thomas’ cellular network. Chow’s wireless links are used to connect ONUs from a street with respective subscriber premises that do not have fiber cable connections directly to the premises. Chow: para. [0036] and Fig. 2A-B. each wireless link is dedicated to one ONU and one subscriber premises for communications over a short distance.
Instead of Chow’s fiber-optics network, Thomas is concerned with cellular communications for mobile units in a coverage area. To address problems in traditional beam forming arrays for mobile communications, Thomas uses a phased antenna array for steering gain to track mobile units and for receiving random access channel preambles from these units. Thomas: para. [0042]-[0049].
Chow’s ONUs and corresponding subscribers are at fixed and known locations, there is no need to use phased antenna array, as in Thomas, to track mobile users.
The problem of tracking mobile users solved by Thomas does not exist in Chow’s fiber-optic network, any benefits from Thomas’ method of random access channel using basis functions will be irrelevant to Chow. The only result from such a modified fiber-optic network would be complications in physical structure and signal processing demands, at great expense with no benefits. Such a combination would not have been obvious to one skilled in the art.
One can identify an advantage or benefit relating to an advanced hardware, such as performance or efficiency. Such an advantage has to be considered in the proper context, with a view towards the overall system environment, including trade-offs among operational complexities, costs, service needs, market demands.
There is no basis to modify Chow’s antenna system to a complicated system such as Thomas’ phased antenna array, when the benefit of Thomas is specifically directed towards tracking mobile units in a larger coverage area, a situation that is absent in Chow. 
The combination of Chow and Thomas causes replacement of Chow’s individual wireless links between one ONU and one subscriber premises, by a collection of ONUs and a phased antenna array communicating with many subscriber premises in different directions. This requires a reconstruction and redesign of the components in Chow, as well as a change in the basic configuration under which Chow’s system was designed for.  Since such substantial redesign is required, the teachings of the references are not sufficient to render the claims prima facie obvious. There is no prima facie case of obviousness.

Response: regarding no motivation to combine Thomas with Chow and McPartlin.

The response, regarding, motivation to combine Thomas with Chow and McPartlin, is as follows:
Examples of rationales that support a conclusion of obviousness include:
Simple substitution of one known element for another to obtain predictable results:
The electronically steered antenna of Thomas has been substituted for the mechanically steered antenna of Chow, to obtain predictable results of a steered antenna. 
Use of known technique to improve similar devices (methods, or products) in the same way: The known technique to improve similar devices e.g. antennas utilizing electronics, in the same way, steered antennas. 
 Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results: electronically steered antennas are a known technique; antennas are a known device; antennas are always ready for improvement; to yield predictable results of steered antennas. 
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success: There are only two identified, predictable solutions, with a reasonable expectation of success, for steered antennas; namely electronically or mechanically. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art: The known work of electronics in one field of endeavor antennas may prompt variations of it for use in either the same field or a different one, mechanically, based on design incentives of no mechanical movement, or other market forces such as serviceability, if the variations of steered antennas are predictable to one of ordinary skill in the art. 
Hence, the modification is simply moving from mechanically to electronically; going from mechanically steered antenna to electronically steered antenna. 
The problem that, is being solved by both Chow, Thomas and the invention, is to utilize steered antennas, to steer electronic beams to customers. 
In the applicant’s invention, the transmitters and receivers are also at fixed and known locations.  The applicant’s invention has a need to use phased antenna array. 
There is simply not a utility pole in front of every house. Therefore, the transmitters with their steered antennas, for several houses, would be collocated on the same utility pole.
The proposed modification does not change the principle operation of Chow; which is the same as the invention. 
In the invention’s disclosure, the exact same antennas as that of Chow’s antennas; have been utilized. 
The claimed invention utilizes an obvious variant of the antennas utilized in Chow and in one of the invention’s disclosed embodiment - extensive comparison between the antennas and electronic beam steering in Chow and the disclosed and claimed invention, are provided above. Phased Array Antennas are an obvious form of electronic beam steering, disclosed by Chow. 
The applicant compares Chow’s fixed subscriber units versus Thomas’ mobile units. It is unclear why the applicant does not compare Chow’s fixed subscriber units with the invention’s fixed subscriber units. 
All the statements that, has been made regarding Chow are applicable to the invention’s fixed subscriber units. 
Chow utilizes steered antennas. The invention also utilizes steered antennas. Both Chow and the invention utilize steered antennas. Phased array technologies are simply one type of steered antennas. 
Chow’s fixed subscriber units are the same as the invention’s fixed subscriber units. The disclosure by Thomas solves many technical problems. One problem that is being solved is beam forming and directing beams to subscribes, whether stationary or mobile. Stationary being a special case of mobile. With the present day connectivity of all smart devices, appliances, homes, houses, buildings, buses, trains, automobiles, ships, airplanes, etc., the difference between stationary or mobile has faded away. The teaching utilized in Thomas is the evidence and teaching that, phase array antennas are well known in the art. Chow discloses patch array antennas, same as the disclosed invention; Chow discloses beam forming and beam steering, same as the disclosed invention; Chow discloses electronics for beam forming and beam steering, same as the disclosed invention. The only modification is the mention of array antennas which are phased. The phase array antennas are a form of electronic beam forming and beam steering, and an obvious variant of patch array antennas. The invention utilizes patch array antennas and phase array antennas as simple variants, with both communicating with each other and both being swappable. 
If further fact finding determines that, Thomas shows that, phase array antennas were well known in the art; well known by a skilled artisan, prior to the effective filing date, of the invention - utilization of fewer references to make the claims obvious, would not be considered a new ground of rejection, since the art and how the art is applied remains the same.
Chow teaches placing the antennas on utility poles; there is simply not an individual utility pole in front of every house, or every residential complex. These antennas of Chow, for nearby houses and buildings, would be placed on a nearby utility pole. The distances from the utility pole to the residences would vary, and Chow has provided a distance range, wherein the system of Chow would operate. Therefore, all of the residences, which are within the distance range described by Chow, may have their antennas, placed on that utility pole.
A collection, co-location, of ONUs is the result of utilization of, e.g., a Utility pole to place these electronic modules. A phased antenna array is an electronically steered antenna which is a simple substitute for the mechanically steered antennas.
  The basic principle of Chow’s construction is the utilization of steered antennas. Changing from mechanically steered antennas to electronically steered antennas, does not change the basic principle of Chow’s construction. 
Going from mechanically steered antennas to electronically steered antennas, is well within the grasp of a person having ordinary skill in the art.
Chow’s individual wireless links are the same as the invention’s individual wireless links. This is shown in the comparison of the architecture of Chow with the architecture of the invention, as in the engineering drawings, scanned in, above. 
Therefore, there would be no replacing of the Chow’s individual wireless links. The collection of ONUs antenna array communicating with many subscriber premises in similar directions, by utilizing a Utility pole, to place these electronic modules, is already rendered obvious, by the disclosure of Chow. 
The upgrade of Chow from an antenna array, in the form of a patch antenna array, to a phased antenna array, is within an obviousness envelope, by a skilled artisan. Both of these types of antenna arrays, preform the exact same function, namely steering beams and forming beams. Furthermore, Chow teaches electronics associated with steering beams and forming beams. 

C. Claims 8 and 17 are patentable under 35 U.S.C. 103 over a combination of Chow, McPartlin and Deenoo. (see pages 17-18)
Summary of the appellant’s remarks:
Claims 8 and 17 stand or fall with claims 1 and 11. 
Response:
The response is the same as the response regarding claims 1 and 11. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOOMAN HOUSHMAND/Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
/ALPUS HSU/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                         
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.